Citation Nr: 1329401	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-01 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 
1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2010 rating decision of the Department 
of Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.  

The Veteran testified at a videoconference hearing before 
the undersigned Veterans Law Judge in July 2011; a 
transcript of the hearing is associated with the claims 
file.

As a procedural matter, the Board notes that the Veteran 
submitted additional evidence in August 2011, after the RO 
last considered the claims; however, he waived his right to 
have the evidence initially considered by the RO.  

The record before the Board consists of the Veteran's paper 
claims file and an electronic file known as Virtual VA.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND that follows the 
decision below. 


FINDING OF FACT

The Veteran's current bilateral hearing loss disability is 
related to his active service. 


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran 
has been provided all required notice.  In addition, the 
evidence currently of record is sufficient to substantiate 
his claim for entitlement to service connection for 
bilateral hearing loss disability.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2013).

Legal Criteria 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
hearing impairment will be considered to be a disability 
when the auditory threshold level in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR § 
3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  

To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

The Veteran contends that his current hearing loss 
disability is related to noise trauma in service.  
Specifically, during a July 2011 hearing before the Board, 
he testified that he was subjected to excessive noise 
coincident to his duties as an ammunition specialist 
delivering ammunition to artillery units while in the United 
States Armed Forces.  He further testified that he was 
exposed to the firing of weapons without the use of hearing 
protection, to include machine guns, as well as tanks.  He 
reported that he was exposed to such noise once every three 
months, and would have difficulty hearing for several days, 
after each exposure.  He asserted that he has had trouble 
hearing since the end of 1964, subsequent to his initial 
exposure on the firing range.  He also reported that he was 
exposed to some post-service occupational noise exposure as 
a tool maker.  He explained that while he was mostly 
confined to a noiseless room, he sometimes had to enter a 
noisy area without the use of hearing protection.  
Thereafter, he worked for another company and was not 
exposed to excessive noise.  He asserted that his hearing 
continued to worsen since the initial onset in service.  

Additionally, during the aforementioned hearing, the 
Veteran's spouse testified that she has known the Veteran 
since high school and before he entered service.  She 
asserted that she first noticed the Veteran's difficulty 
hearing when he came home from Germany, as he could not hear 
her. 

The Veteran's DD Form 214 shows that he had active duty 
service from January 1964 to January 1967, with no combat 
service.  His occupational specialty included assignment in 
the artillery squadron with the 41st.  

The Veteran's service treatment records are negative for 
complaints or a diagnosis of hearing loss disability.  
However, the Veteran's December 1966 separation physical 
examination report shows a threshold shift at 500 through 
4000 Hertz, bilaterally, when compared to the January 1964 
induction physical examination report. 

Post-service private treatment records include a July 1992 
record which notes the Veteran's complaint of decreased 
hearing.  Subsequent private audiograms dated in June 1997 
through June 2007 demonstrate bilateral hearing loss 
disability, as the Veteran's auditory threshold level in the 
4000 Hertz frequency is 40 decibels or greater.

A March 2010 private treatment record shows that the Veteran 
underwent audiological evaluation, including threshold 
evaluation and speech recognition testing.  At the time, the 
Veteran reported that he had been experiencing hearing loss 
for the past 40 years, since service.  Upon examination, 
R.L., M.D., diagnosed sensorineural hearing loss.  R.L. 
noted the Veteran's "ballistic exposure" during service.  
R.L. opined that it "is as least as likely as not" that the 
Veteran's current sensorineural hearing loss is a result of 
his acoustic trauma from service.    

The Veteran was afforded a VA audiological examination in 
June 2010.  He reported that that during his active service, 
he was exposed to noise while working with ammunition for 
three years, without the use of hearing protection.  

The audiogram results in June 2010 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
50
      60
LEFT
       
20
        
30
        
35
        
55
      55
Speech recognition was 94 percent in the right ear and 94 
percent in the left.  The June 2010 VA examiner diagnosed 
bilateral mild to severe sensorineural hearing loss.  The 
examiner indicated that the December 1966 separation 
physical examination showed hearing sensitivity within 
normal limits from 500-2000 Hertz and 4000 Hertz, 
bilaterally.  The examiner opined that it "is not likely" 
that the Veteran's current hearing loss was related to his 
military noise exposure.  

Analysis

The Board finds that the evidence of record supports a grant 
of service connection for bilateral hearing loss disability.  

The Veteran is competent to report that he developed hearing 
problems in service and that they have continued since 
service.  His wife is also competent to report that she 
noticed that the Veteran had hearing impairment when he 
returned from Germany and that hearing impairment continued 
thereafter.  The Board has found the statements of the 
Veteran and his wife to be credible.  

It is acknowledged that the Veteran was exposed to acoustic 
trauma during service, as he served in the artillery 
squadron with the 41st, where he was exposed to noise from 
weapons and tanks while delivering ammunition.  The Board 
also finds that the results of the June 2010 VA audiological 
examination are sufficient to establish the presence of 
bilateral hearing loss disability during the pendency of the 
claim.    

With respect to whether the Veteran's current hearing loss 
is related to his service, the Board acknowledges that the 
June 2010 VA examiner opined that the Veteran's current 
hearing loss disability was not related to his military 
noise exposure, because the Veteran had normal hearing at 
separation.  The examiners failed to comment on the fact 
that, while the Veteran's hearing was normal as defined by 
VA at the time of discharge, it had worsened since entry 
into service.  See January 1964 induction physical 
examination report and December 1966 separation physical 
examination report (the separation examination report shows 
a threshold shift at 500 through 4000 Hertz, bilaterally).  
The VA examiner also failed to address the Veteran's in-
service noise exposure and the credible lay evidence of 
hearing impairment in service and thereafter.  

The record also contains the March 2010 medical opinion from 
the Veteran's private physician that the Veteran's current 
bilateral hearing loss disability is related to his in-
service noise exposure.  This opinion is consistent with the 
lay evidence the Board has found to be credible and with the 
DD 214 showing that the Veteran served in a position in 
which excessive noise exposure would be expected.  

In the Board's opinion, the evidence supportive of the claim 
is at least in equipoise with that against the claim.  
Therefore, the Veteran is entitled to service connection for 
his bilateral hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.  


REMAND

The Veteran contends that his current hypertension disorder 
had its onset during service.  During the aforementioned 
hearing before the Board, the Veteran testified that his 
blood pressure was taken several times upon separation 
examination, and stated that his final reading was elevated.  
He further testified that he was treated for hypertension 
within the first year following his separation from service, 
to include with medication, and has continued to be treated 
since that time.  He reported that the doctor who he saw 
immediately after service died, however, and explained that 
he had been treated by another physician for the past 18 to 
20 years.  Additionally, the Veteran's spouse testified that 
when the Veteran came home from service, his face was 
flushed and he experienced headaches.  She further recalled 
that the Veteran sought treatment for hypertension within 
the first year after discharge from service.   

Service treatment records are negative for complaints or a 
diagnosis of hypertension.  The January 1964 induction 
examination report notes a blood pressure reading of 120/70.  
The December 1966 separation examination report notes a 
blood pressure reading of 124/84.    

Following separation from service, a July 1992 private 
treatment record notes the Veteran's history of hypertension 
for the past 14 or 15 years.  The physician diagnosed 
hypertension.  A December 2001 private record notes the 
Veteran's history of hypertension that was controlled with 
medication.  

VA's duty to assist a veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159.  In light of the 
Veteran's history of an elevated blood pressure reading upon 
separation examination from service, and the fact that the 
Veteran has never had a VA examination addressing this 
claim, the Board finds that the Veteran should be afforded a 
VA examination addressing the etiology of his hypertension.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
available, outstanding records pertinent 
to the Veteran's claim.

2.  Thereafter, the RO or the AMC should 
arrange for the Veteran to be examined by 
a physician with sufficient expertise to 
determine the etiology of the Veteran's 
hypertension.  The claims file and any 
pertinent evidence in Virtual VA that is 
not contained in the claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  
 
Based upon the examination results and the 
review of the Veteran's pertinent medical 
history, the examiner should state an 
opinion as to whether there is a 50 
percent or better probability that the 
Veteran's hypertension originated during 
service or is otherwise etiologically 
related to service.

The RO or the AMC should ensure that the 
examiner specifically comments on the 
Veteran's service treatment records, to 
include the record of his December 1966 
separation physical examination, which 
notes a blood pressure of 124/84.  For 
purposes of the opinion, the examiner 
should assume that the Veteran is a 
reliable historian.  

The rationale for all opinions expressed 
must also be provided.  If the required 
opinion cannot be provided, the examiner 
should explain why.

3.  The RO or the AMC should ensure that 
the Veteran is provided with adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the record if the Veteran fails to 
report for the examination.  The Veteran 
is to be advised that failure to report 
for a scheduled VA examination without 
good cause may have adverse effects on his 
claim.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the claim must be readjudicated.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
RO or the AMC should issue to the Veteran 
and his representative a supplemental 
statement of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
 
The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


